DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
The rejection of claim 1 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite has been withdrawn in view of applicant’s amendments to the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 6 and 11-21 are rejected under 35 U.S.C. 103 as being unpatentable over Richardson et al. (U.S. Patent Application No. 2010/0266636; published October 21, 2010) and further in view of Arntzen et al. (U.S. Patent Application No. 2013/0095134; published April 18, 2013; cited by applicant) and Velasquez et al. (Vaccine, 2011, 29(32):5221-5231; cited by applicant).
	The claims are interpreted as being directed to a method of immunizing a mammalian subject against a norovirus infection with a multivalent norovirus dry powder vaccine composition comprising a norovirus GI genotype VLP antigen, a norovirus GII genotype VLP antigen, and an anionic polysaccharide, the method comprising: 
administering, to the mammalian subject, a first dose of the dry powder vaccine composition by a mucosal route, thereby initiating an immune response against a norovirus antigen, wherein the first dose comprises about 50 micrograms of the norovirus GI genotype VLP antigen and the norovirus GII genotype VLP antigen, and
administering, to the mammalian subject, a second dose of the dry powder vaccine composition in a reconstituted form by an intramuscular route at least 2 weeks after administering the first dose, wherein the second dose comprises about 50 micrograms of the norovirus GI genotype VLP antigen and the norovirus GII genotype VLP antigen, and wherein the reconstituted form is an aqueous solution.
	Richardson et al. teaches a composition comprising one or more Norovirus antigens and a method of administering a composition comprising Norovirus VLPs and at least one adjuvant to a human, wherein the composition confers protection from at least one symptom of Norovirus infection (see paragraphs [0017] and [0018]).  The Norovirus antigen may be in the form of peptides, proteins, or virus-like particles (VLPs). In a preferred embodiment, the Norovirus antigen comprises VLPs.  In one embodiment of the invention, the antigen is a mixture of monovalent VLPs wherein the composition includes VLPs comprised of VP1 and VP2 from a single Norovirus genogroup mixed with VLPs comprised of VP1 and VP2 from a different Norovirus genogroup (e.g. Norwalk virus and Houston virus) taken from multiple viral strains. For example, the composition can contain monovalent VLPs from one or more strains of Norovirus genogroup I together with monovalent VLPs from one or more strains of Norovirus genogroup II (see paragraphs [0018] to [0023]).  Thus, Richardson et al. teaches a multivalent composition comprising VLPs from genotype I and from genotype II.
The adjuvant can be, inter alia, cationically or anionically derivatized polysaccharides (see paragraph [0034).  Richardson et al. does not specifically point to an anionic polysaccharide nor does Richardson et al. teach that the anionic polysaccharide is sodium polygalacturonate extracted from Aloe vera.  However, Arntzen et al. teaches dry powder composition comprising Norovirus VLPs and an anionic polysaccharide, which stabilizes the VLP.  Arntzen et al. further teaches that a nasal powder formulation comprising a polymer, which is advantageous for controlling the antigen release and increasing the nasal residence time (see paragraph [0077]).  The polymer can be an anionic polysaccharide, such as sodium polygalacturonate, with mucoadhesive properties and extracted from Aloe vera L. Due to its distinct chemical and gelling properties, the polymer is used at a very low content, 0.1-1% (w/w) of the powder (see paragraphs [0068], [0069], [0076] and [0078]).  Further, Velasquez et al. found that dry powder formulations of Norovirus VLPs with polygalacturonic acid from Aloe vera 1) had a stabilized immunogenic structure, and 2) when administered nasally, induced systemic and mucosal antibody titers which were equal or greater than those achieved by VLPs plus adjuvant in a liquid formulation (see, for example, the abstract) [claims 1, 14 and 15].
For administering the disclosed norovirus VLP compositions, Richardson et al. teaches eliciting an IgA mucosal immune response and an IgG systemic immune response by administering (preferably intranasally) to a mucosal surface of the patient an antigenic or vaccine composition comprising one or more Norovirus antigens, at least one effective adjuvant and/or at least one delivery agent.  Richardson et al. also teaches boosting a pre-existing mucosal immune response by administering the vaccine of the invention parenterally, including but not limited to the intramuscular route (see paragraphs [0059] and [0060]).  Richardson et al. further teaches that a booster administration can be 1 to 12 weeks after the first administration to improve the immune response (see paragraph [0048]) [claims 1 and 13].  Thus, one of ordinary skill in the art would understand that a prior (first) mucosal administration can be boosted with a parenteral (intramuscular) administration 1 to 12 weeks after the first mucosal administration to improve the immune response.  
For mucosal administrations, Richardson et al. teaches that “[w]here the composition is intended for delivery to the respiratory (e.g. nasal) mucosa, typically it is formulated as an aqueous solution for administration as an aerosol or nasal drops, or alternatively, as a dry powder, e.g. for rapid deposition within the nasal passage” (see paragraph [0045]) [claim 16].  Dry power formulations may contain an average particle size from about 10 to about 500 micrometers in diameter [claims 18-19] .  For intramuscular (i.m.) injection administrations, Richardson et al. teaches that the composition is “typically formulated as a liquid suspension comprised of Norovirus VLPs and an adjuvant” (see paragraph [0046]) [claims 1-2 and 17].  
	In view of the teachings of Richardson et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer the Norovirus GI/GII VLP composition of Richardson et al. mucosally (e.g., intranasally), as an aerosol or dry powder, to induce an immune response at the site(s) of pathogen entry, followed by a second, parenteral administration (e.g., intramuscular) 1 to 12 weeks after the mucosal administration to boost the mucosal administration in order to improve the overall immune response as taught by Richardson et al. (see paragraphs [0048] and [0058]-[0060]).  It would also be obvious to include an anionic polysaccharide, such as sodium polygalacturonate, in an amount ranging from 0.1% to 1% (w/w) to stabilize the VLPs, to control the antigen release and increase the nasal residence time of the composition, and to induce systemic and mucosal antibody titers as taught by Arntzen et al. and/or Velasquez et al.  One of ordinary skill in the art would have been motivated to do so and there would have been a reasonable expectation of success given the suggestions and teachings of Arntzen et al. and Velasquez et al. outlined above.
As for the limitation “50 micrograms of the norovirus GI genotype VLP antigen and the norovirus GII genotype VLP antigen” and claim 6, Richardson et al. teaches that the major Norovirus genotypes are GI and GII (see paragraph [0018]).  Richardson et al. also teaches that where multivalent VLPs are used, preferably the components of the VLPs are mixed in the proportions in which they are desired in the final mixed VLP. For example, a mixture of the same amount of a partially purified VP1 protein from Norwalk and Houston viruses (or other Norovirus strains) provides a multivalent VLP with approximately equal amounts of each protein (see paragraph [0028]).  Given these teachings and suggestions of Richardson et al., one of ordinary skill in the art would readily understand that the amount of each VLP genotype present in monovalent or multivalent compositions can be approximately equal (e.g., at least 50% of the amounts recited in paragraph [0048] for each GI and GII, e.g., half of 5 μg, about 15 μg, about 25 μg , about 50 μg, etc.).  Further, it is well within the purview of one of ordinary skill in the art to determine the amount of each genotype present in the VLP composition.
For claims 4, 20 and 21, Richardson et al. teaches that the Norovirus antigen can be formulated at dosages of about 5 μg, about 15 μg, about 25 μg , about 50 μg, about 100 μg, about 150 μg, about 200 μg, about 500 μg, and about 1 mg per 10 mg dry powder for administration into both nostrils (10 mg per nostril) or about 10 μg, about 30 μg, about 50 μg, about 100 μg, about 200 μg, about 300 μg, about 400 μg, about 1 mg, and about 2 mgs per 20 mg dry powder formulation for administration into one nostril (see paragraph [0048]).
	Claims 11 and 12 merely recite an intended use of the claimed method.  These claims do not further limit the method steps recited in claim 1.  Thus, claims 11 and 12 are interpreted as being the same as claim 1.
For claim 13, Richardson et al. teaches that a pre-existing mucosal immune response can be boosted by administering the vaccine of the invention parenterally, including but not limited to the intramuscular route (see paragraphs [0059] and [0060]).  Richardson et al. further teaches that a booster administration can be 1 to 12 weeks after the first administration to improve the immune response (see paragraph [0048]).  
Thus, the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Response to Arguments
In the reply dated February 24, 2022, applicant first argues that Richardson et al., alone or in combination with Arntzen et al. or Velasquez et al., does not discloses the claimed method using a multivalent norovirus vaccine.  Applicant’s arguments have been fully considered and not found persuasive. 
As outlined in the rejection above, Richardson et al. teaches monovalent VLP vaccines, multivalent VLP vaccines and mixtures of monovalent VLPs (GI and GII).  Specifically, Richardson et al. states that the composition can contain monovalent VLPs from one or more strains of Norovirus genogroup I together with monovalent VLPs from one or more strains of Norovirus genogroup II (see paragraphs [0018] to [0023]).  Richardson et al. also teaches methods of administering the disclosed VLP compositions, including mucosal administration (in the form of an aerosol or dry powder) followed by parenteral (e.g., intramuscular) administration 1 to 12 weeks later.  One of ordinary skill in the art would readily recognize that the administration schedule taught by Richardson et al. (mucosal followed by intramuscular) could be used for any of the VLP compositions/combinations taught by Richardson et al. (single monovalent VLP vaccines, multivalent VLP vaccines, or mixtures of GI monovalent VLPs with GII monovalent VLPs).  There is no teaching of suggestion that the disclosed administration method can only be used for one type of VLP vaccine and not for another.
Applicant next argues that Richardson et al. fails to provide guidance for formulating or administering a multivalent formulation.  Applicant’s arguments have been considered and are not found persuasive. 
Again, Richardson et al. states that the composition can contain monovalent VLPs from one or more strains of Norovirus genogroup I together with monovalent VLPs from one or more strains of Norovirus genogroup II.  
For mucosal administrations, Richardson et al. teaches that the antigen is formulated as an aqueous solution for administration as an aerosol or nasal drops, or alternatively, as a dry powder.  Dry power formulations may contain an average particle size from about 10 to about 500 micrometers in diameter.  For intramuscular (i.m.) injection administrations, Richardson et al. teaches that the composition is typically formulated as a liquid suspension comprised of Norovirus VLPs and an adjuvant.  Thus, Richardson et al. provides guidance for formulating the composition for mucosal administration and for parenteral (intramuscular) administration.  
As for the amount of VLP to include in the composition, Richardson et al. teaches that the Norovirus antigen can be formulated at dosages of about 5 μg, about 15 μg, about 25 μg , about 50 μg, about 100 μg, about 150 μg, about 200 μg, about 500 μg, and about 1 mg per 10 mg dry powder for administration into both nostrils (10 mg per nostril) or about 10 μg, about 30 μg, about 50 μg, about 100 μg, about 200 μg, about 300 μg, about 400 μg, about 1 mg, and about 2 mgs per 20 mg dry powder formulation for administration into one nostril.
Thus, Richardson et al. provides sufficient guidance so that one of ordinary skill in the art can formulate a VLP composition comprising GI and GI VLPs in the amounts taught by Richardson et al. and administer the GI/GII composition via the mucosal route (dry powder or aerosol) followed by parenteral (intramuscular) administration (reconstituted liquid).
Applicant next argues surprising, unpredictable and unexpected results for the claimed dose of “about 50 micrograms of the norovirus GI genotype VLP antigen and the norovirus GII genotype VLP antigen”.  Applicant relies on Figure 14 to support this argument.  Applicant’s arguments have been considered and are not found persuasive. 
Instant Figure 14A (GI vaginal lavage IgG) demonstrates that 50ug of the bivalent vaccine produced higher IgG titers than 100ug.  However, at days 42 and 56, monovalent GI vaccine produced higher IgG titers than either dose (50ug or 100ug) of the GI/GII bivalent vaccines.  One would presume that a bivalent vaccine, possessing two antigen types (GI and GII) would outperform a monovalent vaccine possessing a single genotype (GI). However, that is not the case with applicant’s data.  Again, in Figure 14B (GII.4 vaginal lavage IgG), at 56 days, monovalent GII.4 produced higher IgG titers than either dose (50ug or 100ug) of the GI/GII bivalent vaccines. Figure 14C (GI intestinal IgG), demonstrate that at a single time point (56 days) the 50ug dose produced higher IgG titers than any other VLP vaccine (Figure 4C)1.  However, this difference was significantly reduced in Figure 4D with GII.4.  It is noted that instant Figures 5B and 6B, demonstrate that 100ug of VLP outperformed 50ug of VLP.  Thus, it is not clear that applicant has demonstrated unexpected results.
Applicant next argues that the data provided by Richardson et al. shows an immune response that increases linearly as the dose of monovalent vaccine increases. Applicant is comparing their data (vaginal and intestinal IgG production after intranasal administration of two doses of bivalent and monovalent vaccines in different amounts) to data from totally different experiments in Richardson et al.  In Figure 1 of Richardson et al., rabbits received 3 intranasal administrations of a monovalent vaccine and serum IgG antibodies were measured over time.  In Figure 2 of Richardson et al., volunteers were administered one of three different VLP doses and serum IgA or IgG antibodies were measured at a single time point (35 days after a booster dose).  In Figure 3 of Richardson et al., volunteers were administered two 50ug VLP doses and IgA or IgG antibody secreting cells were measured at 7 days post the first dose and 7 days post a second dose.  In Figure 4 of Richardson et al., volunteers were administered two doses of 5ug, 15ug or 50ug of a monovalent vaccine intranasally and serum IgG (Figure 4A) and serum IgA (Figure 4B) were measured over time.  In a second study, volunteers were administered two doses of 50ug or 100ug of a monovalent vaccine intranasally and serum IgG (Figure 4C) and serum IgA (Figure 4D) were measured over time.  Lastly, in Figure 5, the volunteers were given either two doses of 50ug or 100ug and hemagglutination inhibition antibody titers were measured over time.
The data provided by Richardson et al. was for monovalent vaccines, comprising a single norovirus genotype, administered intranasally and where serum IgA or IgG antibodies, antibody secreting cells, or hemagglutination inhibition antibody titers were measured.  None of the data in Richardson et al. are from vaginal or intestinal samples, as was measured in the instant application.  Thus, it is not clear how applicant can compare their data with data from Richardson et al.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Kinsey White whose telephone number is (571)272-9943.  The examiner can normally be reached on M to Th 6:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE KINSEY WHITE/Primary Examiner, Art Unit 1648


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is not clear how the 50ug dose performed prior to or after 56 days.